This is an action for actionable negligence, brought by plaintiff against defendant. The defendant denied negligence and set up the plea of contributory negligence. Margie Baldwin was duly appointed administratrix of Daniel Baldwin. Her intestate was killed by defendant Railroad Company in a collision about ten o'clock at night in Fayetteville, N.C. 2 May, 1930. Plaintiff's intestate was killed by defendant's freight train moving northwardly on the east main line along the middle of Winslow Street at the intersection with Franklin.
The issues submitted to the jury were as follows:
"1. Was the plaintiff's intestate killed by the negligence of the defendant, as alleged in the complaint? Answer: No.
2. Did the plaintiff's intestate by his own negligence contribute to his death, as alleged in the answer? Answer: __________ *Page 835 
3. What damages, if any, is the plaintiff's intestate entitled to recover of the defendant? Answer: __________"
The jury answered the first issue "No." The court below rendered judgment on the verdict for defendant. The plaintiff made numerous exceptions and assignments of error and appealed to the Supreme Court.
We have read the record and briefs of the litigants with care. We have heard the able attorneys argue the case before us. We have gone over the exceptions and assignments of error made by plaintiff and read the charge of the court below. We think the charge correct, and we see no new or novel proposition of law presented on the record. The controversy between the litigants was mainly questions of fact. The jury has decided with the defendant and we see no legal reason to disturb the judgment.
No error.